                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                 WESTERN DIVISION

                                      NO: 5:18-CR-186-FL-1

UNITED STATES OF AMERICA                      )
                                              )
V.                                            )               ORDER
                                              )
DONTE LAMONT JOHNSON,                         )
                                              )
                       Defendant.             )

       This matter is before the court with regard to Defendant's liberty status pending

sentencing. At Defendant's arraignment, following his plea of guilty, pursuant to a plea

agreement, to offenses arising under 18 U.S.C. § 841(a)(l), the parties addressed the issue of

detention pursuant to the provisions of 18 U.S.C. § 3143(a). After hearing argument from

counsel, the court finds that: (1) exceptions to mandatory detention under 18 U.S.C. §

3143(a)(2)(A)(i) & (ii) do not apply, and (2) Defendant has failed.to show by clear and

convincing evidence that he is not likely to flee or pose a danger to the safety of any other person

or the community. 18 U.S.C. § 3143(a)(2)(B). Finally, Defendant has otherwise failed to clearly

show that there are exceptional reasons his detention is not appropriate under 18 U.S.C. §

3145(c).

       Accordingly, Defendant is COMMITTED to the custody of the Attorney General for

confinement in a corrections facility separate, to the extent practicable, from persons awaiting or

serving sentences or being held in custody pending appeal. Defendant shall be afforded

reasonable opportunity for private consultation with counsel. On order of a court of the United

States or ori request of an attorney for the government, Defendant shall be delivered to a United

States Marshals for the purpose of an appearance in connection with a court proceeding.




           Case 5:18-cr-00186-FL Document 164 Filed 05/05/20 Page 1 of 2
So ordered, the 5th day of May 2020.



                             Rooert B. Jon,Jr.
                             United States Magistrate Judge




                                       2



 Case 5:18-cr-00186-FL Document 164 Filed 05/05/20 Page 2 of 2
